Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 4, 2019

                                      No. 04-19-00629-CV

                          IN THE INTEREST OF D.A.B., A CHILD

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA00630
                           Honorable Richard Price, Judge Presiding


                                         ORDER
        This is an appeal from a judgement terminating parental rights. On November 13, 2019,
this court received appellant A.B.’s brief. The brief violates Texas Rule of Appellate Procedure
9.8(b)(1)(A) in that it identifies the minor child who is the subject of the suit by name. See TEX.
R. APP. P. 9.8(b)(1)(A) (providing brief filed in a parental termination appeal must identify the
child by an alias unless the court orders otherwise.). The brief identifies appellant A.B. by his
actual name throughout the brief and identifies the child by her first name on page 9. We,
therefore, ORDER appellant A.B. to file, on or before December 12, 2019, an amended brief
identifying the child by an alias only. We FURTHER ORDER appellant A.B. to identify himself
in the amended brief and in all other papers filed in this appeal by an alias only. See id.
(providing court may order parent in a parental termination appeal to be identified by an alias
when necessary to protect a minor child’s identity). If the amended brief does not correct the
violation and identify appellant by an alias only, we will strike the brief.




                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2019.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court